BROWN, J.
The plaintiff with her husband was tenant of the defendant in a four-tenement house. No water closets for the tenants were provided in the house, but outside building's were provided by the defendant for use of its tenants in this regard. The building so provided for use of the plaintiff was located on a bank in rear of the house and was reached by a flight of stairs in common use by several of the tenants in g'oing up the embankment to their several closets. In April, 1916, the plaintiff had: occasion to use /the stairs. She testified that her heel caught and wedged in a crack of one of the steps and she was thrown; that to save herself she caught a rail provided for use in going up and *99clown the stairs, which gave way, and she fell to the bottom, sustaining the injuries complained of.
For Plaintiff: Waterman & Green-law.
For defendant: Comstock & Canning.
Both she and her husband, Frank W. Maeey, testified that there was a crack in the step where she fell, extending the whole length of the step. In some places this crack was 11-2 to 2 inches wide and from 1-2 to 1 inch deep; that the rail was loose and insecure. According to her testimpny she had not noticed this crack before the accident, but the husband testified that he noticed it about a month after moving into the tenement, which was several months before the accident, and that it was decayed and weather-beaten. She testified that after the accident she noticed it was old and rotten.
(Discussion of and quotation from testimony)
The jury was warranted in finding the step and railing were defective and that the accident was due to that cause.
The plaintiff testified that she fell down ten steps to the bottom. She was dazed, had nose-bleed and vomited, had pain in stomach and back. She was pregnant at the time,. was about 10 or 11 weeks advanced in that condition, had severa labor pains from Wednesday until Monday, when she had a miscarriage.
There was nothing in the medical testimony to indicate that a miscarriage might not have been caused by the accident. The jury was warranted in finding that the plaintiff suffered a miscarriage and that it was due to the accident. The damages awarded do not appear to be so grossly excessive as to warrant disturbance of the verdict.
A new trial is denied.
(Amount of verdict $2500.)